Title: From Thomas Jefferson to James Monroe, 9 July 1786
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris July 9. 1786.

I wrote you last on the 10th. of May, since which your favor of May 11. has come to hand. The political world enjoys great quiet here. The King of Prussia is still living, but like the snuff of a candle which sometimes seems out, and then blazes up again. Some think that his death will not produce any immediate effect in Europe. His kingdom, like a machine will go for some time with the winding up he has given it. The King’s visit to Cherbourg has made a great sensation in England and here. It proves to the world  that it is a serious object to this country, and that the King commits himself for the accomplishment of it. Indeed so many cones have been sunk that no doubt remains of the practicability of it. It will contain, as is said, 80 ships of the line, be one of the best harbours in the world, and by means of two entrances on different sides will admit vessels to come in and go out with every wind. The effect of this in another war with England defies calculation.—Having no news to communicate I will recur to the subjects of your letter of May 11.
With respect to the new states were the question to stand simply in this form, How may the ultramontane territory be disposed of so as to produce the greatest and most immediate benefit to the inhabitants of the maritime states of the union? the plan would be more plausible of laying it off into two or three states only. Even on this view however there would still be something to be said against it which might render it at least doubtful. But it is a question which good faith forbids us to receive into discussion. This requires us to state the question in it’s just form, How may the territories of the Union be disposed of so as to produce the greatest degree of happiness to their inhabitants? With respect to the Maritime states nothing, or little remains to be done. With respect then to the Ultramontane states, will their inhabitants be happiest divided into states of 30,000 square miles, not quite as large as Pennsylvania, or into states of 160,000 square miles each, that is to say three times as large as Virginia within the Alleghaney? They will not only be happier in states of a moderate size, but it is the only way in which they can exist as a regular society. Considering the American character in general, that of those people particularly, and the inergetic nature of our governments, a state of such extent as 160,000 square miles would soon crumble into little ones. These are the circumstances which reduce the Indians to such small societies. They would produce an effect on our people similar to this. They would not be broken into such small peices because they are more habituated to subordination, and value more a government of regular law. But you would surely reverse the nature of things in making small states on the ocean and large ones beyond the mountains. If we could in our consciences say that great states beyond the mountains will make the people happiest, we must still ask whether they will be contented to be laid off into large states? They certainly will not; and if they decide to divide themselves we are not able to restrain them. They will end by separating from our  confederacy and becoming it’s enemies. We had better then look forward and see what will be the probable course of things. This will surely be a division of that country into states of a small, or at most of a moderate size. If we lay them off into such, they will acquiesce, and we shall have the advantage of arranging them so as to produce the best combinations of interest. What Congress has already done in this matter is an argument the more in favour of the revolt of those states against a different arrangement, and of their acquiescence under a continuance of that. Upon this plan we treat them as fellow citizens. They will have a just share in their own government, they will love us, and pride themselves in an union with us. Upon the other we treat them as subjects, we govern them, and not they themselves; they will abhor us as masters, and break off from us in defiance. I confess to you that I can see no other turn that these two plans would take, but I respect your opinion, and your knowlege of the country too much, to be over confident in my own.
I thank you sincerely for your communication that my not having sooner given notice of the arrets relative to fish gave discontent to some persons. These are the most friendly offices you can do me, because they enable me to justify myself if I am right, or correct myself if wrong. If those who thought I might have been remiss would have written to me on the subject, I should have loved them for their candour and thanked them for it; for I have no jealousies nor resentments at things of this kind where I have no reason to beleive they have been excited by a hostile spirit, and I suspect no such spirit in a single member of Congress. You know there were two arrets, the first of Aug. 30. 1784. the 2d. of the 18th. and 25th. of September 1785. As to the first it would have been a sufficient justification of myself to say that it was in the time of my predecessor, nine months before I came into office, and that there was no more reason for my giving information of it when I did come into office than of all the other transactions which preceded that period. But this would seem to lay a blame on Dr. Franklin for not communicating it which I am conscious he did not deserve. This government affects a secrecy in all it’s transactions, whatsoever, tho they be of a nature not to admit a perfect secrecy. Their arrets respecting the islands go to those islands and are unpublished and unknown in France except in the bureau where they are formed. That of Aug. 1784. would probably be communicated to the merchants of the seaport towns also. But Paris having no commercial connections with them, if any thing makes  it’s way from a seaport town to Paris, it must be by accident. We have indeed agents in these seaports; but they value their offices so little that they do not trouble themselves to inform us of what is passing there. As a proof that these things do not transpire here, nor are easily got at, recollect that Mr. Adams, Doctr. Franklin and myself were all here on the spot together from Aug. 1784. to June 1785., that is to say 10. months, and yet not one of us knew of the Arret of Aug. 1784. On Sep. 18 and 25 1785. the second was passed and here alone I became responsible. I think it was about 6. weeks before I got notice of it, that is in November. On the 20th. of that month writing to Count de Vergennes on another subject I took occasion to remonstrate to him on that. But from early in November when the Fitzhughs went to America, I had never a confidential opportunity of writing to Mr. Jay from hence directly for several months. In a letter of Dec. 14. to Mr. Jay I mentioned to him the want of opportunity to write to him confidentially, which obliged me at that moment to write by post viâ London and on such things only as both post offices were welcome to see. On the 2d. January Mr. Bingham setting out for London, I wrote to Mr. Jay, sending him a copy of my letter to Ct. de Vergennes, and stating something which had passed in conversation on the same subject. I prayed Mr. Bingham to take charge of the letter, and either to send it by a safe hand or carry it himself as circumstances should render most adviseable. I beleive he kept it to carry himself. He did not sail from London till about the 12th. of March, nor arrive in America till the middle of May. Thus you see what causes had prevented a letter which I had written on the 20th. of November from getting to America till the month of May. No wonder then if notice of this arret came first to you by the way of the W. Indies; and in general I am confident that you will receive notice of the regulations of this country respecting their islands by the way of those islands before you will from hence. Nor can this be remedied but by a system of bribery which would end in the corruption of your own ministers, and produce no good adequate to the expence. Be so good as to communicate these circumstances to the persons who you think may have supposed me guilty of remissness on this occasion.
I will turn to a subject more pleasing to both, and give you my sincere congratulations on your marriage. Your own dispositions and the inherent comforts of that state will ensure you a great addition of happiness. Long may you live to enjoy it, and enjoy it in full measure. The interest I feel in every one connected with you  will justify my presenting my earliest respects to the lady, and of tendering her the homage of my friendship. I shall be happy at all times to be useful to either of you and to receive your commands. I inclose you the bill of lading of your Encyclopedie. With respect to the remittance for it, of which you make mention, I beg you not to think of it. I know by experience that proceeding to make a settlement in life, a man has need of all his resources; and I should be unhappy were you to lessen them by an attention to this trifle. Let it lie till you have nothing else to do with your money. Adieu my dear Sir and be assured of the esteem with which I am your friend & servt.,

Th: Jefferson

